Citation Nr: 0322321	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  96-03 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
chondromalacia of the right knee in post-operative status, 
currently rated as 30 percent disabling.  

2.  Entitlement to an evaluation in excess of 20 percent, 
prior to March 21, 1995, for left knee chondromalacia.  

3.  Entitlement to an increased evaluation for left knee 
chondromalacia, currently rated as 30 percent disabling.  

4.  Entitlement to an evaluation in excess of 0 percent, 
prior to March 21, 1995, for sinusitis.  

5.  Entitlement to an increased evaluation for sinusitis, 
currently rated as 10 percent disabling.  

6.  Entitlement to a temporary total rating based on 
convalescence following hospitalizations in April 1988 and 
October 1988.  

7.  Entitlement to a separate evaluation for right knee 
limitation of motion.  

8.  Entitlement to a separate evaluation for left knee 
limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
December 1975, from March 1977 to March 1981, and from May 
1983 to February 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

These matters have previously come before the Board.  In June 
1992 and September 2000, the Board remanded the case to the 
RO for further development.  That development having been 
completed to the extent possible, the Board proceeds with 
appellate review.  


The veteran was afforded a hearing before a hearing officer 
at the RO in March 1996.  A transcript of the hearing has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  Limitation of motion of the right knee is due to right 
knee chondromalacia in post-operative status.  

2.  Limitation of motion of the left knee is due to left knee 
chondromalacia in post-operative status.  


CONCLUSIONS OF LAW

1.  Limitation of motion of the right knee is proximately due 
to service-connected chondromalacia of the right knee in 
post-operative status.  38 C.F.R. § 3.310 (2002).  

2.  Limitation of motion of the left knee is proximately due 
to service-connected chondromalacia of the left knee in post-
operative status.  38 C.F.R. § 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A May 1994 VA outpatient treatment record reflects severe 
degenerative joint disease in both knees.  The examiner noted 
that the veteran had fallen and reinjured his right knee.  A 
July 1994 VA outpatient treatment record notes that the 
veteran used a right-handed cane to ambulate.  On 
examination, his gait was antalgic.  The examiner noted that 
he had difficulty with heel-to-toe walking secondary to pain 
in the knees.  

On VA examination in April 1995, the veteran complained of 
constant bilateral knee pain.  The veteran reported that his 
knees gave way once or twice per week with occasional 
falling.  No locking was noted.  He stated that he used a 
cane at all times.  The rare use of knee braces was noted.  
The veteran stated that he had swelling of the knees two or 
three times per week, with increased pain with all activities 
and weather changes.  On examination, he extended to zero 
degrees and flexed to 75 degrees, bilaterally, with moderate 
crepitus.  The diagnosis was chondromalacia patella, 
bilateral, postoperative.  

On VA examination in February 1997, the veteran complained of 
constant bilateral knee pain.  The examiner noted that he 
used a cane and ambulated with a slight limp.  On examination 
of the knees, extension was to 20 degrees and flexion was to 
80 degrees, bilaterally, with marked crepitus.  The examiner 
reported that he squatted with difficulty.  The diagnosis was 
chondromalacia patella, postoperative, bilateral.  

Criteria

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2002).  

Service-connected arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5010 and 5257.  
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) states 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 in order 
to obtain a separate rating for arthritis.  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  However, in a 
subsequent VA General Counsel opinion, VAOGCPREC 9-98 (August 
14, 1998), it was held that a separate rating for arthritis 
can also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the August 1990, January 1993, March 1993, 
September 1994, April 1995, March 1998, January 2001, and May 
2001 rating decisions of the reasons and bases for the 
decisions.  He was further notified of this information in 
the March 1991 statement of the case and in the August 1991, 
June 1992, October 1995, March 1998, April 1999, and May 2001 
supplemental statements of the case.  The Board concludes 
that the discussions in the August 1990, January 1993, March 
1993, September 1994, April 1995, March 1998, January 2001, 
and May 2001 rating decisions and in the statement and 
supplemental statements of the case, which were all sent to 
the veteran, informed him of the information and evidence 
needed to substantiate the claims.  In the September 2000 
Board Remand, the veteran was invited to submit additional 
evidence.  In December 1991 and December 2002, he was advised 
of the procedures by which to submit additional evidence in 
support of his claims.  In addition, by letter dated in March 
2003, he was advised of the evidence he needed to submit to 
substantiate his claims, VA's duty to notify him about his 
claims, VA's duty to assist in obtaining evidence for his 
claims, what the evidence must show to substantiate his 
claims, what information or evidence was needed from him, 
what he could do to help with his claims, and what VA had 
done to help with his claims.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claims.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claims, and did so.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  

Analysis

The VA General Counsel has clearly established that 
limitation of motion is to be rated separately from 
instability or subluxation.  VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  The office of veteran's benefits has 
provided a response to a frequently asked question, dated 
July 19, 2001.  This response is in complete accord with the 
GC opinion to the effect that limitation of motion is to be 
rated separately from instability or subluxation.  

In this case, the facts are clear.  The veteran is service 
connected for post-operative chondromalacia of the right knee 
and post-operative chondromalacia of the left knee.  The 
evaluations are based upon Diagnostic Code 5257.  An 
evaluation under this Code contemplates the presence of 
instability or subluxation.  The Board notes that in one 
rating decision, the RO noted the presence of severe 
instability or limitation of motion; however, the RO has 
refused to consider a separate evaluation for limitation of 
motion.  An October 2000 VA examination disclosed a range of 
motion from 0 to 100 degrees, with pain.  A 1997 VA 
examination disclosed range of motion from 20 to 80 degrees, 
bilaterally.  Such findings constitute limitation of motion.  
Limitation of motion results in disability.  In view of the 
fact that the veteran is service connected for post-operative 
chondromalacia of the right knee and post-operative 
chondromalacia of the left knee, the record establishes the 
presence of periarticular pathology productive of painful 
motion.  The veteran has disability (limitation of motion) 
that is proximately due to his service-connected disease 
(chondromalacia).  

Based upon controlling regulations and the opinion of the 
General Counsel, separate evaluations are warranted for 
limitation of motion.  Consequently, separate evaluations for 
limitation of motion of the left knee and limitation of 
motion of the right knee under Diagnostic Codes 5260-5261 are 
granted.  


ORDER

A separate evaluation for limitation of motion of the right 
knee is granted.  

A separate evaluation for limitation of motion of the left 
knee is granted.  


REMAND

As noted above, in November 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute revised the former section 5107(a) 
of title 38, United States Code, to eliminate the requirement 
that a claimant must come forward first with evidence to well 
ground a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.
 
In addition, in a VA Form 9, received in December 1995, the 
veteran indicated that he was in receipt of disability 
benefits from the Social Security Administration (SSA).  The 
SSA records have not been associated with the claims file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims of entitlement 
to an evaluation in excess of 0 percent, prior to March 21, 
1995, an increased evaluation for sinusitis, currently rated 
as 10 percent disabling, and entitlement to a temporary total 
rating based on convalescence following hospitalizations in 
April 1988 and October 1988, entitlement to an increased 
evaluation for post-operative chondromalacia of the right 
knee in post-operative status, currently rated as 30 percent 
disabling, entitlement to an evaluation in excess of 20 
percent, prior to March 21, 1995, for left knee 
chondromalacia, and entitlement to an increased evaluation 
for left knee chondromalacia, currently rated as 30 percent 
disabling, and to ensure full compliance with due process 
requirements, these issues are REMANDED to the RO for the 
following development:

1.  The RO should obtain from SSA all 
records pertinent to the veteran's 
claims on appeal, to include any 
decisions and the medical records upon 
which those decisions were based.

2.  The RO should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A VCAA letter should be 
issued.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



